DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.  Examiner notes the instant amended claims are substantially different than the proposed claim amendments filed 05/17/2022.
 
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-8 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites: “operating the internal combustion engine in a range of up to 30% to 35% and/or up to 40% of load and/or in a low-speed range”.  MPEP2173.05(c )(I) states: “Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible.”.  In the instant claim, multiple ranges are recited.  For example, “up to 30%” (e.g. 0-30%); “up to 30% to 35%” (e.g. 0-30% and 30-35%); “and/or up to 40%” (e.g. 0-40%).  Therefore the claim recites narrower ranges “up to 30%” (e.g. 0-30%) and “up to 30% to 35%” within a broader range “and/or up to 40%”.  As a result the metes and bounds of the claim are not clear.  For the purpose of examination over the prior art the claim will be construed as “operating the internal combustion engine in a range of up 40% of load and/or in a low-speed range”.
Claims 2-8 and 16-19 are dependent on Claim 1 and therefore indefinite for the reasons presented above with respect to Claim 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Lei et al. (U.S. 20030164163A1).
Lei discloses “In an internal combustion engine, a fixed engine valve timing profile may be combined with a variable profile produced by a valve actuator coupled to one or more engine valves. By controlling one or more engine valves independent of the fixed timing profile, engine gas flow may be more flexibly regulated, thereby optimizing engine performance under a wide variety of operating conditions. In one embodiment, enhanced internal exhaust gas recirculation (EGR) may be achieved.” (Abstract).  . Additionally, Lei discloses FIG. 1 illustrates a graph of valve lift profiles (i.e., the level to which a valve is open) as a function of crankshaft angle for a typical 4-stroke engine. In particular, FIG. 1 illustrates an exhaust valve lift profile 102 and an intake valve lift profile 104. The four strokes are typically 0.degree.-180.degree. as expansion stroke; 180.degree.-360.degree. as exhaust stroke; 360.degree.-540.degree. as intake stroke; 540.degree.-720.degree.(or 0.degree.) as compression stroke.” (¶0005); and “Due to the pulsating nature of exhaust flow, it is feasible to increase the amount of internal EGR by holding the engine valves open at certain desirable periods outside of the scope of the mechanical cam profile when a favorable pressure difference exists. Thus, it would be advantageous to provide a system in which high levels of internal EGR flow rate may be achieved in an economic and effective fashion through variable valve actuation that is independent of the fixed timing mechanism.” (¶0008) and “Within an engine cycle, the intake manifold pressure does not fluctuate very much, but the exhaust manifold pressure fluctuates greatly during the four strokes, especially at high engine speed. Depending on the number of combustion chambers and exhaust manifold layout, there are several exhaust pressure pulses in each exhaust port within an engine cycle as a result of the firing pressure pulses of the neighboring combustion chambers. For example, for an in-line six-cylinder engine with undivided exhaust manifold, there are six exhaust pulses within each engine cycle, usually evenly distributed every 120.degree. of crank angle. During the intake stroke, exhaust gas can be drawn back into the combustion chamber if the exhaust valve 210 is held open due to the pressure differential between the pulsating exhaust port pressure and the combustion chamber pressure. Moreover, if the intake valve 208 is held open during the exhaust stroke, exhaust gas can be driven into the intake manifold 204 and stored there because of the pressure differential between combustion chamber pressure and intake manifold pressure. Then, during the intake stroke, the stored exhaust gas is inducted into the combustion chamber. Arranging such valve events (e.g., delayed or retarded exhaust valve closure, or advanced intake valve opening) appropriately can increase internal EGR. To this end, as well as the regulation of the other types of engine valve flow events, the present invention incorporates the use of one or more valve actuators to control engine valve events independent of the fixed timing mechanism.” (¶0024).  Fig. 14, illustrating a first opening of the intake valve during an exhaust stroke, followed by a second opening of the intake valve during the normal intake stroke in order that exhaust gases are driven from the  is reproduced below for discussion.  Note: “FIG. 14 shows an early deactivation of a valve actuator during an advanced IVO event 1402, and a late actuation of a valve actuator during a retarded EVC event 1404, resulting in a shorter step-profile than the profiles in the previous figures. In this manner, a greater degree of valve overlap and, hence, internal EGR flow can be realized.” (¶0033).






    PNG
    media_image1.png
    340
    589
    media_image1.png
    Greyscale

Regarding Claim 1, Lei teaches: A method (Fig.14) for operating an internal combustion engine, comprising: producing a pressure pulse in an exhaust line of the internal combustion engine (¶0024; “there are several exhaust pressure pulses in each exhaust port within an engine cycle as a result of the firing pressure pulses of the neighboring combustion chambers”); 5feeding exhaust gas from a combustion chamber of a cylinder into an inlet passage of the cylinder during an exhaust stroke of the cylinder (Fig. 14, intake valve event 1402 during exhaust stroke while exhaust valve is open) by means of propagation of the pressure pulse from the exhaust line into the combustion chamber of the cylinder (¶0024 states that for an inline 6-cylinder engine with an undivided exhaust manifold, each cylinder generates a pressure pulse when the exhaust valve of each of the cylinders opens following a combustion event.  A pressure pulse is disclosed as occurring every 120 degrees.  This means that over one combustion cycle comprising two crankshaft revolutions equaling 720 degrees of rotation, each cylinder is phase shifted with respect to crankshaft angle exactly 120 degrees.  The exhaust port of a given cylinder is repeatedly subjected to the pressure pulses from the other cylinders such that the exhaust gas is driven through the open exhaust valve into the combustion chamber and back into the take manifold thru the intake valve which is briefly opened late in the exhaust stroke)    ; and feeding the exhaust gas from the inlet passage of the cylinder into the combustion chamber of the cylinder during an inlet stroke of the cylinder (¶0024; “Then, during the intake stroke, the stored exhaust gas is inducted into the combustion chamber.”) and one or more of: operating the internal combustion engine in a range of up 40% of load and/or in a low-speed range, (¶0036; “at low speed with a low load, because the air-to-fuel ratio is normally high, the present inventive method can achieve high amount of internal EGR without significant BSFC penalty with reasonable nozzle vane closure (i.e. not excessive vane closure). With the present invention, much higher amounts of internal EGR flow can be achieved with good air-to-fuel ratio”) while the pressure pulse is being produced, exhaust gas is being fed from the combustion chamber, and the exhaust gas is being fed from the inlet passage (¶0024 states that for an inline 6-cylinder engine with an undivided exhaust manifold, each cylinder generates a pressure pulse when the exhaust valve of each of the cylinders opens following a combustion event.  A pressure pulse is disclosed as occurring every 120 degrees.  This means that over one combustion cycle comprising two crankshaft revolutions equaling 720 degrees of rotation, each cylinder is phase shifted with respect to crankshaft angle exactly 120 degrees.  The exhaust port of a given cylinder is repeatedly subjected to the pressure pulses from the other cylinders such that the exhaust gas is driven through the open exhaust valve into the combustion chamber and back into the take manifold thru the intake valve which is briefly opened late in the exhaust stroke)

Regarding Claim 2, Lei teaches: wherein: the pressure pulse in the exhaust line is produced by opening an exhaust valve of another cylinder of the internal combustion engine during an exhaust stroke of the another cylinder (¶0024; “Depending on the number of combustion chambers and exhaust manifold layout, there are several exhaust pressure pulses in each exhaust port within an engine cycle as a result of the firing pressure pulses of the neighboring combustion chambers.”).

Regarding Claim 3, Lei teaches: wherein: 15the other cylinder is operated with a phase offset with respect to the cylinder (¶0024; “For example, for an in-line six-cylinder engine with undivided exhaust manifold, there are six exhaust pulses within each engine cycle, usually evenly distributed every 120.degree. of crank angle”)

Regarding Claim 4, Lei teaches: wherein: the phase offset is approximately -120° of crank angle and/or -720° of crank angle/number of cylinders of the internal combustion engine (¶0024; “For example, for an in-line six-cylinder engine with undivided exhaust manifold, there are six exhaust pulses within each engine cycle, usually evenly distributed every 120.degree. of crank angle”.  Examiner notes, ¶0005 indicates the disclosed engine operates as conventional 4-stroke operation with one combustion event per 720 degrees of crankshaft rotation.  Therefore 720/6 cylinders = 120 crank angle degrees phase offset between cylinders.).

Regarding Claim 5, Lei teaches: wherein: 20the feeding of exhaust gas from the combustion chamber of the cylinder is brought about only by an increase in a cylinder pressure in the combustion chamber of the cylinder by means of the pressure pulse (¶0024, the pressure pulse from the neighboring cylinders results in exhaust gas being driven back through the open exhaust valve and back into the intake manifold thru the briefly open intake valve, see Fig. 14.  Note the intake valve event 1402 occurs late in the exhaust stroke after combustion pressure from within the cylinder has dissipated.).

Regarding Claim 6, Lei teaches: wherein: the increase is above a charging pressure in the inlet passage of the cylinder and/or 25of the internal combustion engine (¶0024, exhaust gas is “driven” back into the intake manifold.  This necessarily requires a pressure differential such that pressure in the exhaust manifold is higher than in the intake manifold. Fig. 14).

Regarding Claim 7, Lei teaches: wherein: the pressure pulse propagates from the exhaust line into the combustion chamber of the cylinder through an opened exhaust valve of the cylinder (Fig. 14, exhaust valve is nearly closed but is still open during the intake valve event 1402.  As a result, the pressure pulsation(s) from neighboring cylinders propagate through the open exhaust valve and drive exhaust gas back into the intake manifold thru the opened intake valve.).

Regarding Claim 8, Lei teaches: wherein: 30the pressure pulse propagates during an exhaust stroke of the cylinder (¶0024; Fig. 14, exhaust valve is nearly closed but is still open during the intake valve event 1402.  As a result, the pressure pulsation(s) from neighboring cylinders propagate through the open exhaust valve and drive exhaust gas back into the intake manifold thru the opened intake valve.).






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 6827067) in view of Sakai et al. (U.S. 2004/0168658A1).
Yang discloses methods for operating 4-stroke internal combustion engines.  In particular “FIG. 4 is a valve lift profile according to an embodiment of the present invention illustrating actuation of one or more engine intake valves during the exhaust stroke.” And “FIG. 8 is an exhaust gas pulse diagram and corresponding valve lift profile according to an embodiment of the present invention.”. Additionally, “In one embodiment of the present invention, the valve actuator 300 actuates one or more exhaust valves to produce an EGR event 220 during the main intake event 235, as shown in FIG. 3. A portion of the combustion gases that have been exhausted through the engine exhaust port are drawn back into the engine cylinder through the open exhaust valve by the pressure differential created by the downward movement of the piston in the engine cylinder during the intake stroke and a pressure pulse in the exhaust manifold. The recirculated gases are then combined with inlet air introduced into the engine cylinder during the intake main event.” (Col. 7 lines 1-9).  In other words, a pressure pulse from cylinder 3 (Fig. 8) contributes to exhaust gases drawn back into a cylinder because the associated pressure increase coincides to the opening timing of the exhaust valve event 220.  Similarly, Fig. 4 illustrates an alternate Internal EGR strategy wherein the intake valve is opened at approximately 180 degrees crankshaft rotation.  In view of Fig. 8 which illustrates exhaust pressure pulsation events, it is understood that an exhaust gas pulse from cylinder 1 coincides with intake valve event 220 (Fig. 4).  Therefore it flows naturally from the disclosure that the pressure pulse of cylinder one contributes to a pressure differential that exists in the Fig. 4 embodiment such that exhaust gases are drawn back in through the open exhaust valve and subsequently driven thru the open intake valve (220) back to the intake manifold.  The exhaust gases are subsequently drawn back into the cylinder during intake valve event 235 (Fig. 4).  See also Tables 1 and 2 which illustrate example scenarios for utilizing exhaust gas pulses to support internal EGR according to the embodiments (e.g. Fig. 4).  It further understood that in an engine embodiment with a non-split exhaust manifold (Table 2); that if an EGR event for cylinder 1 was desired in the exhaust stroke (Fig. 4), that neighboring cylinders 3 & 6 provide exhaust gas pulses to Cylinder 1 to support the creation of the requisite pressure differential for recirculating exhaust gas to the intake manifold.

Regarding Claim 1, Yang teaches: A method (Fig.4) for operating an internal combustion engine, comprising: producing a pressure pulse in an exhaust line of the internal combustion engine (Fig. 4, Table 2 and Col. 8 line 21+; “Embodiments of the present invention may be adapted to utilize exhaust gas pulses produced in the exhaust manifold by one engine cylinder to facilitate the introduction of the recirculated gas into another engine cylinder at a desired time.”; and “For engines having non-split manifolds, the pulse from the other bank of the exhaust manifold may also have a sufficient pressure to drive the EGR event. As such, the pulse from cylinder #3 and/or cylinder #6 may be used to drive the EGR event. The exhaust ports in other cylinders in the non-split manifold may experience similar exhaust gas pulse diagrams, and may utilize the appropriate gas pulse(s), as shown in Table 2 above.”; Col. 9 line 28+)); 5feeding exhaust gas from a combustion chamber of a cylinder into an inlet passage of the cylinder during an exhaust stroke of the cylinder (Fig. 4, intake valve event 220 during exhaust stroke while exhaust valve is open) by means of propagation of the pressure pulse from the exhaust line into the combustion chamber of the cylinder (Col. 9 line 35+ indicates an embodiment comprising an inline 6-cylinder engine with an undivided exhaust manifold (e.g. Table 2; non-split exhaust manifold), each cylinder generates a pressure pulse when the exhaust valve of each of the cylinders opens following a combustion event.  A pressure pulse is disclosed as occurring every 120 degrees (based on Fig. 8).  This means that over one combustion cycle comprising two crankshaft revolutions equaling 720 degrees of rotation, each cylinder is phase shifted with respect to crankshaft angle exactly 120 degrees.  The exhaust port of a given cylinder is repeatedly subjected to the pressure pulses from the other cylinders such that the exhaust gas is driven through the open exhaust valve into the combustion chamber and back into the take manifold thru the intake valve which is briefly opened late in the exhaust stroke)    ; and feeding the exhaust gas from the inlet passage of the cylinder into the combustion chamber of the cylinder during an inlet stroke of the cylinder (Col. 7 line 31+; “A portion of the combustion gases are directed by the exhaust stroke from the engine cylinder (combustion chamber) through the engine intake port to the intake manifold. Some of those gases are then reintroduced into the engine cylinder with inlet air during the main intake event.).
Yang further discloses “EGR may be achieved and optimized at a plurality of engine operating conditions (e.g., speeds, loads, etc.) by controlling the valve actuator 300 based upon information collected by the microprocessor from the engine component(s). The information collected may include, without limitation, engine speed, vehicle speed, oil temperature, manifold (or port) temperature, manifold (or port) pressure, cylinder temperature, cylinder pressure, particulate information, and/or crank angle.” (Col. 6 line 37+) but does not explicitly teach executing internal EGR control during the specific speed/load ranges and one or more of: operating the internal combustion engine in a range of up 40% of load and/or in a low-speed range, while the pressure pulse is being produced, exhaust gas is being fed from the combustion chamber, and the exhaust gas is being fed from the inlet passage, or operating the internal combustion engine between 800 rpm and 1400 rpm, while the pressure pulse is being produced, exhaust gas is being fed from the combustion chamber, and the exhaust gas is being fed from the inlet passage
Sakai discloses methods an apparatus for controlling intake/exhaust valve opening/closing timings during engine operation in order to perform INTERNAL EGR control.  Specifically, Fig. 21/22 illustrate engine speed/load regions where internal EGR is performed and include Region ‘G’ (engine load up to 10% and engine speed up to and including 800 rpm) and Region ‘H’ (engine load up to 80% and engine speed up to 3500 rpm) in order “to introduce internal EGR in the medium-rotational speed/low-load region, to thereby reduce exhaust emissions” (¶0116).
Therefore Sakai teaches executing internal EGR control while operating the internal combustion engine in a range of up 40% of load (Fig. 22) and/or in a low-speed range (Fig. 22)… or operating the internal combustion engine between 800 rpm and 1400 rpm (Fig. 22) in order “to introduce internal EGR in the medium-rotational speed/low-load region, to thereby reduce exhaust emissions” (¶0116).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the internal EGR control system of Yang to incorporate the teachings of Sakai to include executing internal EGR control during the specific speed/load ranges and one or more of: operating the internal combustion engine in a range of up 40% of load and/or in a low-speed range, while the pressure pulse is being produced, exhaust gas is being fed from the combustion chamber, and the exhaust gas is being fed from the inlet passage, or operating the internal combustion engine between 800 rpm and 1400 rpm, while the pressure pulse is being produced, exhaust gas is being fed from the combustion chamber, and the exhaust gas is being fed from the inlet passage in order “to introduce internal EGR in the medium-rotational speed/low-load region, to thereby reduce exhaust emissions” (¶0116).

Regarding Claim 2 Yang teaches: wherein: the pressure pulse in the exhaust line is produced by opening an exhaust valve of another cylinder of the internal combustion engine during an exhaust stroke of the another cylinder (See Fig. 4, event 220).

Regarding Claim 3, Yang teaches: wherein: 15the other cylinder is operated with a phase offset with respect to the cylinder (Col. 9 line 35+ indicates an embodiment comprising an inline 6-cylinder engine with an undivided exhaust manifold (e.g. Table 2; non-split exhaust manifold).  A 6-cylinder engine operating on the disclosed 4-stroke combustion cycle (fig. 8) has cylinders which are phase offset from each other by 120 degree crankshaft angle).

Regarding Claim 4, Yang teaches: wherein: the phase offset is approximately -120° of crank angle and/or -720° of crank angle/number of cylinders of the internal combustion engine (Col. 9 line 35+ indicates an embodiment comprising an inline 6-cylinder engine with an undivided exhaust manifold (e.g. Table 2; non-split exhaust manifold).  A 6-cylinder engine operating on the disclosed 4-stroke combustion cycle (fig. 8) has cylinders which are phase offset from each other by 120 degree crankshaft angle).  The disclosure indicates the disclosed engine operates as conventional 4-stroke operation with one combustion event per 720 degrees of crankshaft rotation.  Therefore 720/6 cylinders = 120 crank angle degrees phase offset between cylinders.).

Regarding Claim 18, Yang teaches: wherein: the internal combustion engine has a plurality of cylinders (Col. 9 line 35+ indicates an embodiment comprising an inline 6-cylinder engine with an undivided exhaust manifold (e.g. Table 2; non-split exhaust manifold).) and the method is used for each cylinder of the internal combustion engine (Engine is understood to operate utilizing the method of Fig. 4)

Regarding Claim 19, Yang teaches: An internal combustion engine ((Col. 9 line 35+ indicates an embodiment comprising an inline 6-cylinder engine with an undivided exhaust manifold (e.g. Table 2; non-split exhaust manifold).) or commercial vehicle having an internal combustion engine which is designed to carry out a method as claimed in claim 1 (Fig. 4).

Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 6827067) in view of Sakai et al. (U.S. 2004/0168658A1) in further view of Majima et al. JP2001056075; note citation of Publication JP2002256908A.
Majima discloses “PROBLEM TO BE SOLVED: To reconcile warming-up performance and filling performance of suction air of an internal combustion engine. SOLUTION: An intake valve of the internal combustion engine is driven by a solenoid actuator. The solenoid actuator is controlled by an engine control circuit, and is constituted so as to control opening-closing of the intake valve. Plural-time valve opening control for respectively opening the intake valve one time in an exhaust stroke and an intake stroke is executed in an executing period of catalytic early warming-up after completing engine starting. Thus, when opening the intake valve in the exhaust stroke, the suction air standing by in an intake pipe can be efficiently warmed up by high temperature combustion gas just after combustion in a cylinder, and afterward, when opening the intake valve in a suction stroke, the warmed-up suction air can be efficiently filled in the cylinder. In the plural-time valve opening control, the valve opening timing of the intake valve in the intake stroke is controlled on the ignition timing delay side more than suction TDC, and a valve opening period and a lift quantity of the intake valve in the exhaust stroke are controlled so as to become smaller than that of the intake valve in the suction stroke.” (See Abstract).  In other words, Majima discloses an internal combustion engine configured to operate the intake valves of the engine cylinders “plural-times”, including briefly during the exhaust stroke of the cylinder, such that the exhaust gas treatment device (i.e. catalytic converter) may be warmed up quickly.

Regarding Claim 16, Yang does not explicitly teach: wherein: the method is carried out to increase an exhaust gas temperature in the exhaust line.  Majima discloses methods for operating an engine including opening an intake valve during an exhaust stroke in order expedite warming up of the exhaust gas catalyst and correspondingly reduce exhaust emissions.  Specifically, Majima teaches: wherein: the method is carried out to increase an exhaust gas temperature in the exhaust line (See ¶0022 and ¶0025, method is performed to expedite warming up of the exhaust gas catalyst.  The method increases the temperature of the exhaust gas which expedites warming up of the catalyst.)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the internal EGR control system of Yang to incorporate the teachings of Majim to include wherein: the method is carried out to increase an exhaust gas temperature in the exhaust line in order expedite warming up of the exhaust gas catalyst and correspondingly reduce exhaust emissions.

Regarding Claim 17, Majima further teaches: wherein: the method is carried out under low load of the internal combustion engine and/or to increase a conversion rate of an SCR catalytic converter device in the exhaust line (See ¶0019, ¶0022 and ¶0025, method is performed  under low load conditions to expedite warming up of the exhaust gas catalyst.  The method increases the temperature of the exhaust gas which expedites warming up of the catalyst.  Increasing the temperature of the exhaust gas, increases the temperature of the catalytic converter which necessarily results in increasing the conversion rate of the converter during low load conditions.).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the internal EGR control system of Yang to incorporate the teachings of Majim to include wherein: the method is carried out under low load of the internal combustion engine and/or to increase a conversion rate of an SCR catalytic converter device in the exhaust line in order expedite warming up of the exhaust gas catalyst and correspondingly reduce exhaust emissions.

Claim(s) 9, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 6827067).
Regarding Claim 9, Yang teaches: A method (Fig.4 reproduced below for discussion) for operating an internal combustion engine, comprising: producing a pressure pulse in an exhaust line of the internal combustion engine (Fig. 4, Table 2 and Col. 8 line 21+; “Embodiments of the present invention may be adapted to utilize exhaust gas pulses produced in the exhaust manifold by one engine cylinder to facilitate the introduction of the recirculated gas into another engine cylinder at a desired time.”; and “For engines having non-split manifolds, the pulse from the other bank of the exhaust manifold may also have a sufficient pressure to drive the EGR event. As such, the pulse from cylinder #3 and/or cylinder #6 may be used to drive the EGR event. The exhaust ports in other cylinders in the non-split manifold may experience similar exhaust gas pulse diagrams, and may utilize the appropriate gas pulse(s), as shown in Table 2 above.”; Col. 9 line 28+)); 5feeding exhaust gas from a combustion chamber of a cylinder into an inlet passage of the cylinder during an exhaust stroke of the cylinder (Fig. 4, intake valve event 220 during exhaust stroke while exhaust valve is open) by means of propagation of the pressure pulse from the exhaust line into the combustion chamber of the cylinder (Col. 9 line 35+ indicates an embodiment comprising an inline 6-cylinder engine with an undivided exhaust manifold (e.g. Table 2; non-split exhaust manifold), each cylinder generates a pressure pulse when the exhaust valve of each of the cylinders opens following a combustion event.  A pressure pulse is disclosed as occurring every 120 degrees (based on Fig. 8).  This means that over one combustion cycle comprising two crankshaft revolutions equaling 720 degrees of rotation, each cylinder is phase shifted with respect to crankshaft angle exactly 120 degrees.  The exhaust port of a given cylinder is repeatedly subjected to the pressure pulses from the other cylinders such that the exhaust gas is driven through the open exhaust valve into the combustion chamber and back into the take manifold thru the intake valve which is briefly opened late in the exhaust stroke)    ; and feeding the exhaust gas from the inlet passage of the cylinder into the combustion chamber of the cylinder during an inlet stroke of the cylinder (Col. 7 line 31+; “A portion of the combustion gases are directed by the exhaust stroke from the engine cylinder (combustion chamber) through the engine intake port to the intake manifold. Some of those gases are then reintroduced into the engine cylinder with inlet air during the main intake event.) wherein: the feeding of exhaust gas from the combustion chamber of the cylinder into the inlet passage of the cylinder by means of the pressure pulse is accomplished by opening an inlet valve of the cylinder during an exhaust stroke of the cylinder or during the 5pressure pulse; or the feeding of the exhaust gas from the inlet passage of the cylinder into the combustion chamber of the cylinder is carried out during an inlet stroke of the cylinder by opening an inlet valve of the cylinder (See Fig. 4, Table 2 based on disclosed embodiment of a 6 cylinder, non-split exhaust manifold, operating on a 4-stroke combustion cycle.  For example, if cylinder #1 is desired to have an internal EGR event as indicated by Fig. 4, then cylinder’s #3 and #6 provide timely exhaust gas pulses which contribute to the pressure differential between the exhaust manifold and the intake manifold such that exhaust gas is driven back thru the open exhaust valve (Fig. 4, 215) and past the opened (220) intake valve into the intake manifold.  The exhaust gas is stored in the intake manifold until it is returned to the combustion chamber when the intake valve (235) normally opens.); and wherein the inlet valve of the cylinder opens at approximately or after BDC in the exhaust stroke of the cylinder (As indicated in Fig. 4, intake valve opening motion begins approximately at BDC of a piston exhaust stroke disclosed as being approximately from 180-360 degrees on the x-axis.  Yang does not explicitly indicate an exact instant (degree) that the amount of valve lift is sufficient for gas exchange to occur such that the intake valve is “open” (i.e. a gap between intake valve and intake valve seat is sufficient for gas exchange to occur); and/or the inlet valve of the cylinder is open for a predetermine number of degrees crank angle in the exhaust stroke of the cylinder (As indicated in Fig. 4, intake valve lift/opening/closing timing and duration (e.g. size) continues for a predetermined number of crank angle degrees in the exhaust stroke).  Yang further discloses “The valve lift profile shown in FIG. 4 is for illustrative purposes only. As will be apparent to those of ordinary skill in the art, the size, shape, and timing of the EGR event 220 may vary depending on a variety of factors, including, but not limited to, engine cylinder pressure, intake manifold pressure, the lash between the valve actuator 300 and the valves 200, the relative sizes (or hydraulic ratio) between the various components of the valve actuator 300, and/or any other modification of the motion provided by the motion imparting means 100.” (Col. 7 line 56+).  Therefore Yang discloses that determining an optimized predetermined specific size/shape/timing of the intake valve EGR event 220 would be apparent to those of ordinary skill in the art as part of routine optimization of a result effective variable (i.e. size/shape/timing of the intake valve EGR event 220).
Yang does not explicitly teach and wherein the inlet valve of the cylinder opens at approximately or after 100° of crank angle after BDC in the exhaust stroke of the cylinder; and/or the inlet valve of the cylinder is open for approximately or less than 50° of crank angle in the exhaust stroke of the cylinder; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the inlet valve of the cylinder opens at approximately or after 100° of crank angle after BDC in the exhaust stroke of the cylinder; and/or the inlet valve of the cylinder is open for approximately or less than 50° of crank angle in the exhaust stroke of the cylinder, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image2.png
    356
    514
    media_image2.png
    Greyscale



Regarding Claim 11, Yang teaches: wherein: 20the inlet valve of the cylinder opens at the beginning of the exhaust stroke of the other cylinder or the inlet valve of the cylinder opens when the exhaust valve of another cylinder opens or the inlet valve of the cylinder opens in the exhaust stroke of the cylinder and closes 25before the end of the exhaust stroke of the cylinder (Fig. 4; Table 2, intake valve event 220 opens at the beginning phase of the exhaust stroke of another cylinder (table 2 cylinders 3 & 6) when the inlet valves of #3/#6 open and intake valve event 220 closes before the end of the exhaust stroke of ‘the’ instant cylinder (e.g. 360 degrees).

Regarding Claim 12, Yang teaches:  wherein: the inlet valve of the cylinder is open in a range of between 100° of crank angle after BDC in the power stroke of the cylinder and 150° of crank angle after BDC in the exhaust stroke of the cylinder (Fig. 4, valve event 220 indicates the valve is open before 150 degrees of crank angle after BDC of the exhaust stroke (e.g. starts at approximately 180 degrees); or the inlet valve of the cylinder closes at approximately or before 150° of crank angle after BDC in the exhaust stroke of the cylinder (Fig. 4 indicates the duration of valve event 220 is approximately or less than 150 degrees so it is closed at approximately or 150 degrees after BDC in the exhaust stroke (e.g. starts at approximately 180 degrees)

Regarding Claim 13, Yang teaches: wherein: a maximum lift of the inlet valve of the cylinder during the exhaust stroke of the cylinder is less than a maximum lift of the inlet valve of the cylinder during an inlet stroke of the cylinder (Fig. 4, lift magnitude of valve event 220 is clearly less than lift amount of event 235)

Regarding Claim 14, Yang teaches: wherein: a valve timing curve of the inlet valve of the cylinder is invariable (Fig. 5, fixed cam lobe 116; “With reference to FIG. 5, the cam 110 may include lobes, such as, for example, a main (exhaust or intake) event lobe 112, an engine braking lobe 114, and an EGR lobe 116. The depictions of the lobes on the cam 110 are intended to be illustrative only, and not limiting. It is appreciated that the number, combination, size, location, and shape of the lobes may vary markedly without departing from the intended scope of the present invention”; Col. 5 line 45+); and/or a valve timing curve of the inlet valve of the cylinder is implemented by a non-switchable and/or rigid cam of a camshaft of the internal combustion engine (Fig. 5, with fixed cam lobe 116), and/or an actuating device for actuating the inlet valve of the cylinder is rigid and/or non- 15switchable (Fig. 5, fixed cam lobe 116); and/or a valve timing curve of the inlet valve of the cylinder is under low load of the internal combustion engine and under medium load and/or under full load of the internal combustion engine (“Many conventional internal EGR systems provide EGR by taking exhaust gas into the combustion chamber through an open exhaust valve during the intake stroke. Without proper control, this technique may create performance problems due to the reduced amount of oxygen in the cylinder. Even though a satisfactory combustion situation may be obtained in the light-load operating range in which there is naturally an excess of air, problems may develop in the high-load operating ranges in which the proportion of air with respect to fuel is low (lean). These combustion conditions may create sub-optimal power and, in addition, may produce black smoke with large amounts of soot. It is, therefore, desired to provide systems and methods for providing internal EGR events without the power and emissions problems associated with many conventional EGR systems. An advantage of various embodiments of the present invention is that they may provide the necessary control to avoid these pitfalls when actuating an exhaust valve during the intake stroke. In addition, various embodiments of the present invention may provide EGR by actuating one or more intake valves during the exhaust stroke.”; Col. 2 lines 3-50.  In other words, the disclosed embodiments are intended to solve the problems of the prior art, meaning that they are intended to provide optimal internal EGR control in all load operating ranges from “light load” (i.e. low load) thru “medium loads” and up to and including “high-loads” (i.e. full loads)).

Regarding Claim 20, Yang teaches: An internal combustion engine ((Col. 9 line 35+ indicates an embodiment comprising an inline 6-cylinder engine with an undivided exhaust manifold (e.g. Table 2; non-split exhaust manifold).)or commercial vehicle having an internal combustion engine which is designed to carry out a method as claimed in claim 9 (Fig. 4)

Claim(s) 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 6827067) in view of Miyamoto (JP2017141750A).
Regarding Claim 10 Yang teaches and/or renders obvious all of the elements of Claim 9 as indicated above.  Yang discloses (Fig. 4, 8, Tables I and II) advantages for timing the opening (Fig. 4, intake valve event 220) of the intake valve during the exhaust stroke in the crankshaft degree range(s) where pressure pulses from neighboring cylinders enhance the ability to achieve optimized internal EGR.  However, Yang does not explicitly teach: wherein: 10the inlet valve of the cylinder opens only when the pressure pulse propagates into the combustion chamber of the cylinder;  or the inlet valve of the cylinder opens only when the cylinder pressure in the combustion chamber of the cylinder has been increased by the pressure pulse above a charging pressure in the inlet passage of the cylinder or of the internal combustion engine; 15or the inlet valve of the cylinder closes when or before the cylinder pressure in the combustion chamber of the cylinder once again falls below a charging pressure in the inlet passage of the cylinder or of the internal combustion engine.
Miyamoto discloses methods and apparatus for optimizing the timing of opening/closing an intake valve during the exhaust stroke in an internal combustion engine in order to take advantage of the cyclical pressure pulsations that exist in the exhaust manifold (See abstract, ¶0008).  ¶0045-¶0046 disclose that the pressure pulsations attributed to the opening of an exhaust valve after combustion in a given cylinder oscillate between “positive” and “negative” (due to their ‘wave’ shape).  Additionally, ¶0049 discloses that the lift amount and the timing of the opening/closing of the intake valve in the exhaust stroke phase (while exhaust valve is open) may be coordinated with the timing of either a “positive” or a “negative” pressure pulsation wave at the exhaust port of a given cylinder.  In one example, (¶0049) timing the opening/closing of the intake valve may be performed so that the opening/closing occurs simultaneously when a “negative” wave is present at the exhaust port.  As a result, a scavenging effect (i.e. removing exhaust gas from combustion chamber due to pressure differential between the combustion chamber and exhaust manifold) is optimized.  Alternatively, Miyamoto discloses “More specifically, the PCM 10 controls the closing timing of the intake valve 21 via the intake-side variable valve mechanism so that the intake valve 21 is not opened when the exhaust pulsation is at a positive pressure. By doing so, the exhaust gas is prevented from being blown back from the exhaust side to the intake side.” (¶0049).  In other words, adapting opening/closing timing of the intake valve during the exhaust stroke where the exhaust valve is opened may be performed so that the opening/closing occurs simultaneously when a “positive” wave is present at the exhaust port which results in exhaust gas being blown back from the exhaust side to the intake side (i.e. intake manifold).  Although the focus of Miyamoto is to enhance the “scavenging” phenomenon, a person of ordinary skill in the art upon reading the disclosure would recognize that adapting opening/closing timing of the intake valve during the exhaust stroke where the exhaust valve is opened may be performed so that the opening/closing occurs simultaneously when a “positive” wave is present at the exhaust port which results in exhaust gas being blown back from the exhaust side to the intake side (i.e. intake manifold) would be advantageous during operations where internal EGR is desired.  Coordination of the opening/closing timing of the valve with the arrival of a “positive” pressure pulse in the exhaust port of a given cylinder would enhance the potential for internal EGR due to the increased pressure differential across the exhaust manifold/combustion chamber.
Therefore in view of the overall disclosure Miyamoto teaches: wherein: 10the inlet valve of the cylinder opens only when the pressure pulse propagates into the combustion chamber of the cylinder;  or the inlet valve of the cylinder opens only when the cylinder pressure in the combustion chamber of the cylinder has been increased by the pressure pulse above a charging pressure in the inlet passage of the cylinder or of the internal combustion engine; 15or the inlet valve of the cylinder closes when or before the cylinder pressure in the combustion chamber of the cylinder once again falls below a charging pressure in the inlet passage of the cylinder or of the internal combustion engine (Fig. 1-2, 4, ¶0008, ¶0045-¶0046, ¶0049) in order that the positive pressure pulse enhances the effect of exhaust gas being blown back from the exhaust side to the intake side (i.e. internal EGR).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the internal EGR system of Yang to incorporate the teachings of Miyamoto to include wherein: 10the inlet valve of the cylinder opens only when the pressure pulse propagates into the combustion chamber of the cylinder;  or the inlet valve of the cylinder opens only when the cylinder pressure in the combustion chamber of the cylinder has been increased by the pressure pulse above a charging pressure in the inlet passage of the cylinder or of the internal combustion engine; 15or the inlet valve of the cylinder closes when or before the cylinder pressure in the combustion chamber of the cylinder once again falls below a charging pressure in the inlet passage of the cylinder or of the internal combustion engine in order that the positive pressure pulse enhances the effect of exhaust gas being blown back from the exhaust side to the intake side (i.e. internal EGR).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Esmond (U.S. 20130230434A1) discloses methods and apparatus for controlling an engine.  Specifically, “A negative pressure wave reflected back to an open exhaust valve increases engine output by helping to extract exhaust from the cylinder ("scavenge"), which in turn increases the quantity of fresh air that can be drawn in through the intake valve. In the case of the negative pressure wave arriving after the intake valve has begun to open, the negative pressure wave passes through the cylinder, and draws even more intake air into the cylinder. Inversely, a positive pressure wave that arrives back to an open exhaust valve pushes exhaust back into the cylinder, which decreases the quantity of fresh air that can be drawn in through the intake valve. A positive pressure wave that arrives back at the exhaust valve after the intake valve has begun to open continues through the cylinder to the intake manifold, which reduces the intake of air to the cylinder.” (¶0033).
Cairns et al. (U.S. 2006/0102158A1) discloses methods and apparatus for operating an engine configured to simultaneously use both Internal (intake/exhaust valve timing based) EGR and External (return exhaust to intake manifold from exhaust manifold via external piping).  Specifically, “It will be apparent that by providing combined internal and external EGR, the available load of the engine under controlled auto-ignition can be increased. The greatest increase in available load was at point P.sub.3 in this example. In the example of point P.sub.3, internal and external EGR are supplied in the proportions as illustrated in the graphs of FIGS. 5a and 5b respectively plotted against exhaust cam position angle before top dead centre breathing, and the engine is able to operate at a speed of 1500 rpm providing an increase in available engine load of about 45%. The comparative engine operating characteristics are shown with reference to the graphs FIGS. 6a, 6b and 6c which show load, standard deviation in the load and the peak knocking pressure respectively as a function of exhaust cam position. Data points from 145.degree. to 175.degree. before top dead centre breathing (the maximum opening position) show the results for internal and external EGR, and in the range of 170.degree. to about 185.degree. for internal EGR alone. As shown in FIG. 6a, the load (plotted as gross mean effective pressure) which is generated using internal and external EGR is greater than that generated using internal EGR alone.” (¶0047).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747